DETAILED ACTION
Status of Claims
The following is an Allowability Notice for Application #16/190,830 following Applicant’s filing of an RCE on 05/04/2021.  This application was originally filed on 11/14/2018 and claims Priority to Provisional Application #62/585,670, filed on 11/14/2017.  
Claims 1-20 are now pending and have been being examined.



Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance

The claimed invention teaches a system and method for facilitating mobile transactions with a merchant while allowing for private reward program registration without sharing of personally identifiable information (PII).  The system includes two interfaces, one for interacting with a mobile customer, the other for interacting with a merchant.  A user scans a QR code at a merchant in order to conduct a transaction with the merchant and enroll in a reward program, the scanning triggering sharing of a merchant code and a customer ID with the system.  The scan is done using a mobile application, and the user also initiates a card swipe, the two actions facilitating payment of the transaction as well as enrollment in the merchant reward program without sharing of PII.  The system generates a customer token based on the merchant code and customer ID, the token defining the customer-

The closest prior art, Jhas, et al., Pre-Grant Publication No. 2016/0232515 A1, teaches customer and merchant ID’s received for a transaction from a mobile device.  A token is used for payment and to verify the account is in good standing.  Coupons and discounts can be presented to the mobile device by the merchant.  Laracey, Pre-Grant Publication No. 2013/0238455 A1 teaches a merchant code integrated with the mobile transaction request.  The mobile device can register their loyalty program to use with transactions.  Khan, et al., Pre-Grant Publication No. 2018/0253718 A1 teaches the ability for a mobile device user conducting a transaction to enroll in a merchant reward program during the transaction in a semi-private manner.  However, none of the prior art references teach the combination of limitations, and further none of the references teach a transaction and reward program enrollment that is both initiated by a credit card swipe and initiated by the scanning of a QR code or using NFC that transmits both a merchant code and customer ID, and then then generates a token that in conjunction with the card swipe allows the system to act as a third party broker to facilitate both the payment for the transaction and reward program enrollment without sharing of PII by the paying mobile device user.
Under Step 1 of the 101 eligibility analysis, Independent claim 11 is directed to a statutory category for patentability under 35 U.S.C. 101.  The claim is directed to a method or process and therefore is eligible under Step 1 of the analysis.  Claim 1 is directed to a  system, and the system is comprised of a processor and two interfaces.  Therefore, the claim is interpreted as an apparatus.  An apparatus is a statutory category for patentability.    
Step 2A, Prong 1 of the analysis under 35 USC 101 led the examiner to determine that the claims are not directed to an abstract idea because the claims are not directed to an organization of human activity, a mental process, a mathematical formula, or other ineligible categories of subject matter.  The claims integrate technology in a practical manner and the main concept of the claimed invention is directed to using the various technologies to implement the novelty of the invention in a manner that goes beyond simply conventional computer functioning or automating an abstract idea.  Therefore, the claims are considered to be patent eligible at Step 2A, Prong 1 of the analysis.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F, 9am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

/LUIS A BROWN/Primary Examiner, Art Unit 3682